PER CURIAM.
Appellant seeks review of an order denying a motion to vacate and set aside final judgment of dissolution of marriage for failure to give notice of final hearing.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we are of the opinion there was a gross abuse of discretion by the trial court in declining to vacate and set aside final judgment of dissolution of marriage under Rule 1.540, Fla.RCP, as it is clear that appellant did not receive notice of the final hearing.
Accordingly, the final judgment of dissolution of marriage is vacated and set aside, and the cause remanded for further proceedings.
Reversed and remanded.
CROSS and OWEN, JJ., concur.
DOWNEY, J., concurs specially, with opinion.